Title: General Orders, 9 April 1783
From: Washington, George
To: 


                        
                            
                             Wednesday April 9th 1783
                            Parole Judicial
                            Countersigns Iver Ives.
                        
                        For the day tomorrow Lt Colonel Maxwell
                        B. Q. M. 3d Massa. Brigade
                        For duty the 1st York regiment.
                        At the General courtmartial of which Colonel H. Jackson is president—Andrew Russel, Phenias Aston, Robert
                            Conick, John Smith, Abner Wheeler and Thomas Aston soldiers in the Massachusetts Line—were tried
                            and convicted of having inlisted by fictitious names, and desertion—and sentenced, Robert Cornick to
                            receive fifty and the others one hundred lashes each on their naked back.
                        Thomas Colburn of the Massachusetts Line, Arthur Thrasher and Silas Henry of the late 9th and Stephen Orcut
                            of the 6th Massachusetts regiment, were tried by the same Genl court martial convicted of Desertion and sentenced to
                            receive each one hundred lashes on his naked back; Arthur Thrasher to receive his punishment by 25 lashes at a time, four
                            successive mornings.
                        Abraham Wilson of the 2d New uork regiment was tried by the same General
                            courtmartial convicted of disorderly conduct and sentenced to receive one hundred lashes on his naked back.
                        The Commander in chief approves the foregoing sentences and directs the punishments to be inflicted
                            accordingly.
                    